


109 HR 5513 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Schwarz of
			 Michigan (for himself, Mr. Price of
			 Georgia, Mr. Regula,
			 Mr. Tiberi,
			 Mr. Hobson, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to restore the Medicare treatment of ownership of oxygen equipment to that in
		  effect before enactment of the Deficit Reduction Act of 2005.
	
	
		1.Short titleThis Act may be cited as the Home
			 Oxygen Patient Protection Act of 2006.
		2.Restoration of
			 medicare treatment of ownership of oxygen equipment
			(a)In
			 generalSection 1834(a)(5) of the Social Security Act (42 U.S.C.
			 1395m(a)(5)), as amended by section 5101(b) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), is amended—
				(1)in subparagraph
			 (A), by striking (E), and (F) and inserting and
			 (E); and
				(2)by striking
			 subparagraph (F).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2007, and shall apply to individuals receiving oxygen equipment
			 before, on, or after December 31, 2005.
			
